COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Overton
Argued by Teleconference


COMMONWEALTH OF VIRGINIA

v.           Record No. 0392-96-2

JOANNA RODRIGUEZ
                                         MEMORANDUM OPINION * BY
-and-                                 JUDGE JERE M. H. WILLIS, JR.
                                             AUGUST 6, 1996
COMMONWEALTH OF VIRGINIA
v.           Record No. 0393-96-2

PLACIDO JEFFREY NUNEZ, A/K/A
 PLACIDO JEFFREY


               FROM THE CIRCUIT COURT OF HENRICO COUNTY
                         James E. Kulp, Judge

             Marla Graff Decker, Assistant Attorney
             General (James S. Gilmore, III, Attorney
             General, on briefs), for appellants.

             Jeffrey L. Everhart (Rice & Everhart, on
             brief), for appellee Joanna Rodriguez.

             J. Bradley Davis (Davis & Morgan, on brief),
             for appellee Placido Jeffrey Nunez, a/k/a
             Placido Jeffrey.



        On appeal from the trial court's suppression of evidence

found upon the search of a motel room, the Commonwealth contends

that the trial court erred in holding that the occupant's consent

to the search was coerced by the police.    We disagree and affirm

the judgments of the trial court.


        *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                                  I.

     As a threshold issue, the Commonwealth contends that Ms.

Rodriguez lacks standing to object to the officers' search of the

room because she was not the registered occupant.      We reject this

argument.    As stipulated by the Commonwealth's Attorney, Ms.

Rodriguez was a lawful occupant of the room.      As such, she had a

reasonable expectation of privacy.       See Minnesota v. Olson, 495
U.S. 91, 98-100 (1990).
                                  II.
             [I]n reviewing a trial court's ruling on a
             suppression motion, we consider the evidence
             in the "light most favorable to . . . the
             prevailing party below," . . . and the
             decision of the trial judge will be disturbed
             only if plainly wrong.


Hetmeyer v. Commonwealth, 19 Va. App. 103, 105, 448 S.E.2d 894,

896 (1994).

     While noting that it found no "misbehavior" on the part of

the police, the trial court held that their persistence "went

beyond reason, and that they overbore the rights of the

defendants in this case."    The trial court found that Nunez's

consent to the entry of the police into the motel room was not

voluntary.    The record supports this holding.

     When Officer Koushel first approached the motel room, he

could see a light inside.    Upon his initial knock on the door,

the light was extinguished.    Nunez peered through the window.

Koushel gave his name and displayed his badge.      The occupants of

the room did not open the door.    The police telephoned the room


                                 - 2 -
twice.    At the first call, the telephone receiver in the room was

lifted but no one spoke.    The receiver was then replaced.   The

second call was unanswered.    Only after the officers had knocked

on the door repeatedly for fifteen minutes did Nunez open the

door and admit them to the room.     This record supports a finding

that by extinguishing the light, refusing to talk on the

telephone, and failing to open the door, the occupants of the

room expressed their unwillingness to talk to or admit the

officers.    Thus, the record supports the trial court's conclusion

that the officers' repeated and persistent demand for entry

overbore the ability of the room's occupants to resist that

demand.     See United States v. Wilson, 953 F.2d 116 (4th Cir.

1991).

     The judgments of the trial court are affirmed.

                                                          Affirmed.




                                 - 3 -